Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks see pages 19-29, filed on May 5, 2021, with respect to the amendment and argument have been fully considered and entered.  The arguments are persuasive in light of the newly amended claims.
The Examiner notes that claim 10 calls for a “module containing artificial intelligence to interpret and analyze the request of clients…..”, however, the claimed limitations as written, provide sufficient structure that would avoid a claim interpretation under 35 U.S.C. 112(f). 

Allowable Subject Matter
2.	After a further search and thorough examination of the present application, in light of the Applicant’s arguments and in light of the prior art of record, claims 1-30 are found to be in condition for allowance.

The claims are allowable over the prior art of record since the cited  references taken individually or in combination fail to teach or suggest, in addition to the other limitations of the independent claim,  “a real-time communication method wherein the real-time recapture images of the advisor in interaction with displayed images comprise the images displayed on the display means of the advisor space and the pointing means of the advisor in interaction with the images displayed, the recapture images of the advisor in interaction with displayed images not comprising images of the advisor space; and directly transmitting the provided real-time recapture images of the advisor in interaction with displayed images on the display means located in the advisor space from the advisor image recapture to the client space to the client space via a first communication connection to display the real-time recapture images of the advisor in interaction with displayed images on the display means located in the advisor space on the display means located in the client space, such that the client in real-time sees, in the provided real-time recapture images displayed on the display means located in the client space, the advisor move either in the client space or in the product space.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424